       2:18-cv-03326-RMG        Date Filed 05/09/19      Entry Number 281        Page 1 of 4




                             UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION


                                               )
    SOUTH CAROLINA COASTAL                     )
    CONSERVATION LEAGUE, et al.,               )
                                               )   Civ. No. 2:18-cv-3326-RMG
                 Plaintiffs,                   )
                                               )   (Consolidated with 2:18-cv-3327-RMG)
                         v.                    )
                                               )   FEDERAL DEFENDANTS’ STATUS
    WILBUR ROSS, in his official capacity      )   REPORT
    as the Secretary of Commerce, et al.,      )
                                               )
                 Defendants.                   )
                                               )

         In response to the Court’s Order dated May 2, 2019 (ECF 266), requiring Federal

Defendants to inform the Court what impact, if any, a “recently reported announcement by

Secretary of the Interior David Bernhardt” concerning the Department of the Interior’s appraisal

of the March 29, 2019 decision in League of Conservation Voters et al. v. Trump et al., Case No.

3:17-cv-00101-SLG (D. Alaska), has on this case, “including on the pending permit requests

before the Bureau of Ocean Energy Management (“BOEM”) and the already issued Incidental

Harassment Authorizations,” Federal Defendants and BOEM 1 provide the following

information:

      1. League of Conservation Voters et al. v. Trump et al., Case No. 3:17-cv-00101-SLG (D.

         Alaska) addresses the authority of the President to modify prior leasing withdrawals

         under Section 12(a) of the Outer Continental Shelf Lands Act (“OCSLA”). That decision

         has no legal effect on any proposed seismic activities (in the Atlantic OCS or elsewhere)



1
  Neither the Department of Interior nor BOEM are parties to the lawsuit, and are providing this
information at the Court’s request.


                                                   1
 2:18-cv-03326-RMG          Date Filed 05/09/19       Entry Number 281         Page 2 of 4




   or the Incidental Harassment Authorizations NMFS issued in November 2018.

2. Specifically, BOEM may authorize seismic survey activity in the OCS even in areas of

   the OCS that are not open to oil and gas exploration. Entities seeking to conduct

   geological and geophysical surveys can therefore obtain a permit in any area of the OCS,

   including those areas that have been withdrawn from leasing. See 43 U.S.C. § 1340; 30

   C.F.R. pt. 551; see also Declaration of W. Cruickshank at ¶ 4.

3. Neither the Department of the Interior nor the Secretary of the Interior have made any

   announcement that the Department “may wait until the resolution of any potential

   appeal” of the March 29, 2019 decision in League of Conservation Voters et al. v. Trump

   et al., Case No. 3:17-cv-00101-SLG “prior to making any decision on authorizing

   offshore activities.” ECF 266; Declaration of W. Cruickshank at ¶ 5. The Department of

   the Interior views the issues addressed in the League of Conservation Voters decision as

   legally distinct from those presented in the context of seismic surveys in the OCS. The

   Department of Interior is evaluating all of its options in light of that recent court decision.

   Declaration of W. Cruickshank at ¶ 5. “Specifically, the Department is evaluating what,

   if any, effect that decision may have on planning for OCS lease sales in the National OCS

   Oil and Gas Leasing Program (National Program) of the Department.” Id. Again, “the

   location of sales scheduled in the National Program is not determinative of where seismic

   exploration may be permitted.” Id.

4. In light of the foregoing, the permit applications submitted by Spectrum Geo Inc., TGS-

   NOPEC Geophysical Company, ION GeoVentures, WesternGeco, LLC, and CGG are

   still under review by BOEM and the Department of Interior. Declaration of W.

   Cruickshank at ¶ 6.




                                              2
     2:18-cv-03326-RMG        Date Filed 05/09/19    Entry Number 281       Page 3 of 4




Respectfully submitted this 9th day of May, 2019.

                                           JEAN E. WILLIAMS
                                           Deputy Assistant Attorney General
                                           Environment & Natural Resources Division
                                           SETH M. BARSKY, Chief
                                           MEREDITH L. FLAX, Assistant Chief

                                           By: /s/ Alison C. Finnegan
                                           ALISON C. FINNEGAN, Trial Attorney
                                           JONELLE DILLEY, Trial Attorney
                                           U.S. Department of Justice
                                           Environment & Natural Resources Division
                                           Wildlife & Marine Resources Section
                                           P.O. Box 7611
                                           Washington, D.C. 20044-7611
                                           Tel: (202) 305-0500; Fax: (202) 305-0275
                                           Email: alison.c.finnegan@usdoj.gov
                                           Email: Jonelle.Dilley@usdoj.gov

                                           LISA RUSSELL, Chief
                                           GUILLERMO MONTERO, Assistant Chief

                                           By: Marissa A. Piropato
                                           MARISSA A. PIROPATO
                                           Sr. Trial Attorney, MA Bar No. 651630
                                           U.S. Department of Justice
                                           Environment & Natural Resources Division
                                           Natural Resources Section
                                           Ben Franklin Station, P.O. Box 7611
                                           Washington, D.C. 20044-7611
                                           Tel ǀ (202) 305-0470
                                           Fax ǀ (202) 305-0506
                                           Email: marissa.piropato@usdoj.gov

                                           Counsel for Federal Defendants




                                              3
     2:18-cv-03326-RMG           Date Filed 05/09/19       Entry Number 281        Page 4 of 4




                                  CERTIFICATE OF SERVICE

       I hereby certify that on May 9, 2019, I electronically filed the foregoing Federal

Defendants’ Status Report with the Clerk of Court using the CM/ECF system, which will send

electronic notification of such filing to all counsel of record.

                                                          /s/ Alison C. Finnegan




                                                   4
